Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.


Election/Restrictions
Newly amended claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I.	Claims 1-18 and 20, drawn to an optical fiber, classified in G02B6/02004.
II.	Claim 19, drawn to an integrated system comprising an optical fiber and one or more surface-emitting lasers, classified in G02B6/4249.

The inventions are distinct, each from the other because of the following reasons:

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
	Applicant’s Amendment filed January 15, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al. (US 2010/0027951 A1).

Regarding claim 2, Bookbinder discloses the core region has an alpha value > 5 (paragraph 0043) and r1/r2 is greater than 0.4 and less than or equal to 0.5 (paragraph 0029).

Regarding claim 5, Bookbinder discloses said outer radius r3 is 12 to 20 microns (paragraph 0035).  
Regarding claim 6, Bookbinder discloses said outer radius r4 is at least 60 microns (paragraph 0037) and a relative refractive index is in the range from -0.05% to 0.10% (see Fig. 1).
Regarding claims 9 and 10, Bookbinder discloses the mode field diameter (MFD) at 1310 nm is between 8.8 microns and 9.4 microns (see paragraph 0038 and table 1, example 10).
Regarding claim 15, Bookbinder discloses an inner cladding region (30) surrounding said core region, said inner cladding region comprising an outer radius r2 in the range from 7 to 10 microns and a relative refractive index A2 in the range from -0.05% to 0.1%, said depressed index cladding region surrounding said inner cladding region (see Fig. 1, paragraphs 0029 and 0034).
Regarding claim 17, Bookbinder discloses the trench volume is between -60 % sq. microns and -20 % sq. microns (table 1, examples 9 and 10).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 8, 11-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2010/0027951 A1).
Regarding claim 3, Bookbinder teaches the claimed invention except for specifically stating the core alpha.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed core alpha value less than 5 since Bookbinder discloses in paragraph 0043 that the core alpha is preferably greater than 5, with the implication that the core alpha can be less 
Regarding claim 7, Bookbinder teaches the claimed invention except for specifically stating the effective area.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed effective area at 1310 nm since Bookbinder discloses in paragraph 0005 that the fiber has a large effective area, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 8 and 16, Bookbinder teaches the claimed invention except for specifically stating the core area and dispersion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed values since Bookbinder discloses in paragraph 0005 that the fiber has a large effective area, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 11, 12 and 18, Bookbinder teaches the claimed invention except for specifically stating the cable cutoff wavelength.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed cutoff wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 20, Bookbinder teaches the claimed invention except for specifically stating optically coupling the fiber to a laser.  However, lasers are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use any well-known and commonly used type of laser, in order to generate a light signal.  Further, it would have been obvious to emit light at the claimed wavelengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
Applicant's arguments, see pages 6-8, with respect to claims have been considered but are not persuasive.
On pages 6-7, Applicant states that none of the examples provided by Bookbinder have a cutoff wavelength of less than 1060 nm.  However, reference is provided to Table 1, examples 9 and 10, which show the cutoff wavelength to be 1058 
On page 7, regarding claim 3, Applicant states that Bookbinder only teaches alpha values greater than 5 and as such does not invite optimization by one of ordinary skill to arrive at alpha values less than 5.  However, Bookbinder discloses in paragraph 0043 that the core alpha is preferably greater than 5, with the implication that the core alpha can be less than 5 in some instances, which would lead to the stated optimization by one of ordinary skill.  
On pages 7-8, regarding claims 7, 8 and 16, Applicant states that Bookbinder provides no other ranges for the effective area and as such does not invite optimization by one of ordinary skill to arrive at the claimed effective area.  However, Bookbinder discloses in paragraph 0005 that the fiber has a large effective area which is beneficial for inhibiting signal nonlinearities at high bit rates, which would lead to the stated optimization by one of ordinary skill.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 11, 2021